            Case 6:20-cv-01083-ADA Document 21 Filed 02/08/21 Page 1 of 4

                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS
LICENSING AND DEVELOPMENT
                                                      Case No.: 6:20-cv-1083-ADA
vs.
ARISTA NETWORKS, INC.

                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now             Richard G. Frenkel                              , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent         Arista Networks, Inc.                        in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
                        Latham & Watkins LLP                               with offices at:

               Mailing address:     140 Scott Drive

               City, State, Zip Code:     Menlo Park, CA 94025

               Telephone: 650.328.4600                          Facsimile: 650.463.2600


       2.      Since            12/6/1999                        , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of California                      .

               Applicant's bar license number is     204133                                                .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                           Admission date:
               See attached.
     Case 6:20-cv-01083-ADA Document 21 Filed 02/08/21 Page 2 of 4

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):

       N/A




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number: 6:19-cv-00708-ADA            on the 21     day of February               , 2020 .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
       N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):

       N/A




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
               Case 6:20-cv-01083-ADA Document 21 Filed 02/08/21 Page 3 of 4

          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel: Paige A. Amstutz

                 Mailing address: Scott Douglass & McConnico, 303 Colorado Street, Suite 2400

                 City, State, Zip Code: Austin, TX 78701

                 Telephone:    512-495-6300


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
          Richard G. Frenkel              to the Western District of Texas pro hac vice for this case only.


                                                       Respectfully submitted,

                                                                Richard G. Frenkel
                                                       [printed name of Applicant]


                                                       [signature of Applicant]


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 8th day of February                   , 2021 .

                                                               Richard G. Frenkel
                                                       [printed name of Applicant]


                                                       [signature of Applicant]
        Case 6:20-cv-01083-ADA Document 21 Filed 02/08/21 Page 4 of 4




                                     Richard G. Frenkel

                       Admitted to practice before the following Courts

                     Court                                        Admitted
Central District of California                                    12/6/1999
U.S. Court of Appeals for the Fed. Circuit                       11/28/2000
Northern District of California                                   3/8/2002
Southern District of California                                  2/19/2009
Eastern District of Texas                                         5/20/2015
Eastern District of Michigan                                     2/12/2016
U.S. Supreme Court                                                4/3/2017
District of Colorado                                             6/28/2018
